Title: From George Washington to Rochambeau, 1 February 1784
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Mount Vernon Feby 1st 1784.

Having resigned my public trust, and with it all my public cares into the hands of Congress; I now address myself to you in the character of a private Citizen on the banks of the Potomack,

to which I have been retired (fast locked in Frost and Snow) since Christmas Eve. The tranquil walks of domestic life are now unfolding to my view; & promise a rich harvest of pleasing contemplation—in which my dear Genl you will be one of my most agreeable themes—as I shall recollect with pleasure, that we have been Contemporaries & fellow-labourers in the cause of liberty, and that we have lived together as Brothers should do—in harmony & friendship.
I saw all the British forces embarked, and on the point of Sailing before I left New York about the 4th of December. I then repaired to Congress & surrendered all my public employments into their hands; and am now just beginning to look into the deranged situation of my own private Concerns which I did not permit to come in for any share of my attention during the last nine years of my life.
To see you at this seat of retirement from the bustle of the world, & the cares of public office is a pleasure too great to expect, tho’ you must allow me to wish for it, because I can with much truth assure you that, I am with every sentiment of esteem, regard, and friendship My dear Count, Yr most Obedt & most Hble Servt

Go: Washington


Mrs Washington prays you to accept her Compliments.

